DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.  The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claim Rejections - 35 USC § 103
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US Pub.No.2016/0127341) in view of Edirisooriya (US Pub.No.2018/0225237) and further in view of Chou (US Pub.No.2011/0113244).

6.Regarding claims 1,8,12 Yan teaches a computer-implemented method, a non-transitory computer readable medium and a data processing system comprising: of a first data processing (DP) accelerator securely communicating with one or more second DP accelerators: receiving, by the first DP accelerator, from a host device, via a first communication channel, a list of the one or more second DP accelerators (Para:0034 teaches the network entity will comprise a trusted service platform, a central manager or a TS which is authorized for social networking participated by a plurality of the nodes. It is needed for the nodes participating in the instant social activities to be authenticated with each other for secure social communications. The 
Fig.6 and para:0057 teaches the network entity 630 will comprise a data processor (DP) 630A, a memory (MEM) 630B that stores a program (PROG) 630C, and a suitable transceiver 630D for communicating with an apparatus such as another network entity, a communication node (such as the first node 610 and the second node 620), a server, a database and so on. The first node 610 will comprise a data processor (DP) 610A, a memory (MEM) 610B that stores a program (PROG) 610C, and a suitable transceiver 610D for communicating with an apparatus such as the second node 620, a network entity 630, a server, a database or other network devices. Similarly, the second node 620 will comprise a data processor (DP) 620A, a memory (MEM) 620B that stores a program (PROG) 620C, and a suitable transceiver 620D for communicating with an apparatus such as the first node 610, the network entity 630 or other network devices. The transceivers 610D, 620D, 630D will be used for transmitting and receiving signals/messages, respectively. The respective DPs 610A, 620A and 630A will be used for processing these signals and messages);

for each of the one or more second DP accelerators, determining a session key between the first DP accelerator and the second DP accelerator via at least the first communication channel and a second communication channel, wherein the host and first DP accelerator use a first session key (Figs.1,5 and para:0034-0036 teaches it is needed for the nodes participating in the instant social activities to be authenticated with each other for secure social communications. The network entity, as an authorized party in the social communications, will provide identity and trust management for the registered nodes (such as a first node, a second node and any other nodes participating in social networking), which will exchange messages between each 



Edirisooriya teaches transmitting, by the first DP accelerator, to the host device via the first communication channel, an indication that the first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators (Para:0021 teaches hosts employ accelerators to provide the capabilities for hardware-based VM-to-VM data communication. The accelerator may include a processing unit for handling data communication sessions originated from VMs. The data transfer sessions are in the form of direct memory access (DMA), and the processing unit is referred to as a DMA descriptor processing circuit. A first VM may initiate data communication, destined to a second VM, by posting a DMA descriptor in registers associated with the virtual function of the first VM. The DMA descriptor may include a source address, a destination address, data payload (or reference to a data payload), a virtual function identifier of a second VM for receiving the data payload, and control parameters for establishing hardware-based VM-to-VM data communication. Responsive to receiving the DMA descriptor, the DMA descriptor processing circuit inspect the parameters of the physical function to determine data communication is allowed between the first VM and the second VM, the parameters of the physical function specify an access control table that includes the communication permissions among different VMs. Responsive to determining that the data communication between the first VM and the second VM is allowed based on the access control table, the DMA descriptor processing circuit enable the data communication between VMs based on PCle protocol. If the data communication between the first VM and the second VM is not allowed (or failed for any reasons), the DMA descriptor processing circuit may notify the VMM).



Yan in view of Edirisooriya discloses all the above claimed limitations but do not expressly teach a first data processing (DP) accelerator securely communicating with one or more second DP accelerators via a switch.

Chou teach a first data processing (DP) accelerator securely communicating with one or more second DP accelerators via a switch (para:0008 and Para:0028 and Para:0032 teaches the network switches are implement for secure communication between DP accelerators)

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yan in view Edirisooriya to include the first data processing (DP) accelerator securely communicating with one or more second DP accelerators via a switch, as taught by Chou, such a setup would provide guidance to the acceleration task to be performed in the accelerator.

7. Regarding claims 2,9,13 Yan teaches the method, the non-transitory computer readable medium and a data processing system further comprising: generating, by the first DP accelerator, an adjacency table with an entry for each of the one or more second DP accelerators, each entry comprising unique identifier of one of the one or more second DP accelerators, and the session key stored in association with the one of the one or more second 

8. Regarding claims 3, 14 Yan teaches the method and the data processing system, wherein the session key generated for the first DP accelerator and the one of the one or more second DP accelerators is unique with respect to the first DP accelerator and any other of the one or more second DP accelerators (Figs.4-5, Para:0036 teaches the network entity may issue the token information to the first node, when the first node registered at the network entity with its real identity or identifier (ID), and the first node may obtain some registration parameters and/or system credentials in addition to one or more tokens. Alternatively, or additionally, the network entity may check the validity period of the current token of the first node, and if it will be expired or the first node requests, then the network entity may create a new token for the first node. Nodes can continue participating in the social communications by requesting respective new tokens from the network entity when their old tokens are expired, for example, using their respective session keys with the TS. For issuing the new token to the first node, a mutual authentication process may be initiated between the network entity and the first node. For example, this process can be achieved by adopting a Diffie-Hellman key agreement protocol secured with a public key-based signature scheme. It will be realized that the network entity can create and issue respective tokens for other registered nodes, in a similar way to the first node. Para:0047-0048 teaches the token issuer can manage and distribute tokens and/or token lists to PSN nodes periodically or by request. The node identity manager can handle node registration, manage system keys and credentials, and generate new node pseudonyms (for example, by request or periodically). The information receiver can communicate with one or more nodes, for 

9. Regarding claims 4, 15 Yan teaches the method and the data processing system, wherein each entry for one of the one or more second DP accelerators further includes a unique identifier of the one of the one or more second DP accelerators (Figs.4-5, Para:0036 teaches the network entity may issue the token information to the first node, when the first node registered at the network entity with its real identity or identifier (ID), and the first node may obtain some registration parameters and/or system credentials in addition to one or more tokens. Alternatively, or additionally, the network entity may check the validity period of the current token of the first node, and if it will be expired or the first node requests, then the network entity may create a new token for the first node. Nodes can continue participating in the social communications by requesting respective new tokens from the network entity when their old tokens are expired, for example, using their respective session keys with the TS. For issuing the new token to the first node, a mutual authentication process may be initiated between the network entity and the first node. For example, this process can be achieved by adopting a Diffie-Hellman key agreement protocol secured with a public key-based signature scheme. It will be realized that the network entity can create and issue respective tokens for other registered nodes, in a similar way to the first node.  Para:0047-0048 teaches the token issuer can manage and distribute tokens and/or token lists to PSN nodes periodically or by request. The node 

10. Regarding claims 5,10,16 Yan in view Edirisooriya  and view of  Chou teaches the method, the non-transitory computer readable medium  and a data processing system further comprising: receiving, by the first DP accelerator, from the host device, via the first communication channel of the switch, a processing task to perform and an indication of one of the one or more second DP accelerators to perform at least a portion of the processing task; and instructing, by the first DP accelerator, via the second communication channel of the switch, the one of the one or more second DP accelerators to perform the at least a portion of the processing task, using a message that is secured with the session key associated with the first DP accelerator and the one of the one or more second DP accelerators (Yan: para:0036 teaches Para:0036 teaches the network entity may issue the token information to the first node, when the first node registered at the network entity with its real identity or identifier (ID), and the first node may obtain some registration parameters and/or system credentials in addition to one or more tokens. Alternatively, or additionally, the network entity may check the validity period of the current token of the first node, and if it will be expired or the first node requests, then the network entity may create a new token for the first node. Nodes can continue participating in the 
Para: 0038 and pra:0041 teaches the second node may conduct social networking by exchanging messages with one or more other nodes (such as the first node). It will be appreciated that although the second node is illustrated as a message receiver in connection with FIG. 3, it also can send messages to be authenticated to other nodes during social networking communications. Like the first node, the second node also can communicate with the network entity in a secure way, for example, register at the network entity with its real ID and obtain some registration parameters and/or system credentials by applying a secure protocol (for example, via SSL or any other suitable protocol for encrypting information [task herein] over the Internet or cellular networks.
Chou: para:0008 and Para:0028 and Para:0032 teaches the network switches are implement for secure communication between DP accelerators).

11. Regarding claims 6,11, 17 Yan in view Edirisooriya  and view of  Chou teaches the method, the non-transitory computer readable medium and the data processing system further comprising: receiving, by the first DP accelerator, via the second communication channel of the switch, from the one of the one or more second DP accelerators, a message secured using the session key associated with the first DP accelerator and the one of the one or more second DP accelerators, the message comprising a result from the at least a portion of the task; and returning, by the first DP accelerator, to the host, via the first communication channel of the 
Para: 0038 and pra:0041 teaches the second node may conduct social networking by exchanging messages with one or more other nodes (such as the first node). It will be appreciated that although the second node is illustrated as a message receiver in connection with FIG. 3, it also can send messages to be authenticated to other nodes during social networking communications. Like the first node, the second node also can communicate with the network entity in a secure way, for example, register at the network entity with its real ID and obtain some registration parameters and/or system credentials by applying a secure protocol (for example, via SSL or any other suitable protocol for encrypting information [task herein] over the Internet or cellular networks.
Chou: para:0008 and Para:0028 and Para:0032 teaches the network switches are implement for secure communication between DP accelerators).

12. Regarding claim 7 Yan in view Edirisooriya and view of Chou, wherein communication using the second communication channel is secured using a session key that is not known to, or accessible by, the switch (Edirisooriya: Para:0021 teaches hosts employ accelerators to provide the capabilities for hardware-based VM-to-VM data communication. The accelerator may include a processing unit for handling data communication sessions originated from VMs. The data transfer sessions are in the form of direct memory access (DMA), and the processing unit is referred to as a DMA descriptor processing circuit. A first VM may initiate data communication, destined to a second VM, by posting a DMA descriptor in registers associated with the virtual function of the first VM. The DMA descriptor may include a source address, a destination address, data payload (or reference to a data payload), a virtual function identifier of a second VM for receiving the data payload, and control parameters for establishing hardware-based VM-to-VM data communication. Responsive to receiving the DMA descriptor, the DMA descriptor processing circuit inspect the parameters of the physical function to determine data communication is allowed between the first VM and the second VM, the parameters of the physical function specify an access control table that includes the communication permissions among different VMs).

13. Regarding claim 17 Yan teaches the system, comprising: one or more processors; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations for a host device configuring a plurality of data processing (DP) accelerators securely communicate ((Para:0034 teaches the network entity will comprise a trusted service platform, a central manager or a TS which is authorized for social networking participated by a plurality of the nodes. It is needed for the nodes participating in the instant social activities to be authenticated with each other for secure social communications. The network entity, as an authorized party in the social communications, will provide identity 
Fig.6 and para:0057 teaches the network entity 630 will comprise a data processor (DP) 630A, a memory (MEM) 630B that stores a program (PROG) 630C, and a suitable transceiver 630D for communicating with an apparatus such as another network entity, a communication node (such as the first node 610 and the second node 620), a server, a database and so on. The first node 610 will comprise a data processor (DP) 610A, a memory (MEM) 610B that stores a program (PROG) 610C, and a suitable transceiver 610D for communicating with an apparatus such as the second node 620, a network entity 630, a server, a database or other network devices. Similarly, the second node 620 will comprise a data processor (DP) 620A, a memory (MEM) 620B that stores a program (PROG) 620C, and a suitable transceiver 620D for communicating with an apparatus such as the first node 610, the network entity 630 or other network devices. The transceivers 610D, 620D, 630D will be used for transmitting and receiving signals/messages, respectively. The respective DPs 610A, 620A and 630A will be used for processing these signals and messages);

 the operations comprising: for each DP accelerator in the plurality of DP accelerators: establishing a session key between the host device and the DP accelerator; storing, by the host device, the session key in an adjacency table for the host, wherein each entry in the adjacency table includes the session key and a unique identifier of the DP accelerator; transmitting, to the DP accelerator, via a first communication channel, a list of one or more additional DP accelerators, and an instruction that the DP accelerator generate a unique session key for each additional DP accelerator for securing communication between the DP accelerator and the additional DP accelerator in the list of one or more additional DP accelerators, wherein the first communication channel and first DP accelerator is secured using a first session key that is 

Yan does not expressly teach receiving, from the DP accelerator, the first communication channel, an indication that the DP accelerator has finished communicating between the DP accelerator and the one or more additional DP accelerators.

Edirisooriya teaches receiving, from the DP accelerator, the first communication channel, an indication that the DP accelerator has finished communicating between the DP accelerator and the one or more additional DP accelerators (Para:0021 and Para:0100-0101 teaches hosts employ accelerators to provide the capabilities for hardware-based VM-to-VM data communication. The accelerator may include a processing unit for handling data communication sessions originated from VMs. The data transfer sessions are in the form of direct memory access (DMA), and the processing unit is referred to as a DMA descriptor processing circuit. A first VM may initiate data communication, destined to a second VM, by posting a DMA descriptor in registers associated with the virtual function of the first VM. The DMA descriptor may include a source address, a destination address, data payload (or reference to a data payload), a virtual function identifier of a second VM for receiving the data payload, and control parameters for establishing hardware-based VM-to-VM data communication. Responsive to receiving the DMA descriptor, the DMA descriptor processing circuit inspect the parameters of the physical function to determine data communication is allowed between the first VM and the second VM, the parameters of the physical function specify an access control table that includes the communication permissions among different VMs. Responsive to determining that the data communication between the first VM and the second VM is allowed based on the access control 

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yan to include receiving, from the DP accelerator, the first communication channel, an indication that the DP accelerator has finished communicating between the DP accelerator and the one or more additional DP accelerators, as taught by Edirisooriya, such a setup would improve the speed of data communication among VMs on a single host or on multiple hosts.

Yan in view of Edirisooriya discloses all the above claimed limitations but do not expressly teach a first data processing (DP) accelerator securely communicating with one or more second DP accelerators via a switch.

Chou teach a first data processing (DP) accelerator securely communicating with one or more second DP accelerators via a switch (para:0008 and Para:0028 and Para:0032 teaches the network switches are implement for secure communication between DP accelerators)

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yan in view Edirisooriya to include the first data processing (DP) accelerator securely communicating with one or more second DP accelerators via a switch, as taught by Chou, such a setup would provide guidance to the acceleration task to be performed in the accelerator.





16. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yan (US Pub.No.2016/0127341) in view of Edirisooriya (US Pub.No.2018/0225237) and  in view of Chou  as applied to claim 17 above and further in view of Yamashita (US Pub.No.2020/0133929).

17. Regarding claim 20 Yan in view of Edirisooriya and in view of Chou teaches all the above claimed limitations but does not expressly teach the system, wherein the processing task is an artificial intelligence inference.

Yamashita teaches the system, wherein the processing task is an artificial intelligence inference (Para:0028 teaches the processing task is an artificial intelligence inference).

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yan in view of Edirisooriya and in view of Chou to include the processing task is an artificial intelligence inference, as taught by Yamashita such a setup would improve the system performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431